Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 3-6, 10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2012/0185693 A1) in view of Holman (US 2015/0249848 A1). Hereinafter referred as Chen and Holman.
Regarding claims 1, 11 and 20, Chen teaches a method, system and a non-transitory computer readable medium tor transcoding a video source file into multiple target formats (the media server then formats the decrypted media content for playback by the media player on the client device such as from high-definition media content to VGA formatted media content or to an MP2 format page 1 paragraph (0013)), comprising: receiving, by a first server (the media server the re-encrypts the formatted media content for communication to the client device as encrypted, formatted media content (page 1 paragraph (0013)), a first video chunk of the video source file (page 3 paragraphs (0034)-(0035)) and first attribute parameters corresponding to the first video chunk (a list of two content items, one with program id TOD55341 and the other with TOD5542. The first program comes to two content URLs, a type 1 and a type 2. The variant attribute corresponds to the device type (page 10 paragraph (0120) and page 4 paragraph (0034)) and a first target format of the multiple target formats (page 2 paragraph (0022)).
However, Chen is silent in teaching a first attribute parameters including a first precoding parameter for the first video chunk and a first coding, parameter for the first target format, the first video chunk being transcoded into the first target format; processing, by the first server, the first video chunk according to the first precoding parameter for the first video chunk to obtain a first intermediate coding result. Holman teaches on (page 3 paragraph (0035)) a content subscriber would prefer a brighter (page 4 paragraph (0038)), to obtain a first final coding result in the first target format (page 4 paragraph (0045)); and outputting the first final coding result (page 5 paragraph (0046)). 

Therefore, it would be reasonable to one of ordinary skill in the art to combine Chen‘s references to include the teachings of Holman for a first attribute parameters including a first precoding parameter for the first video chunk and a first coding, parameter for the first target format, the first video chunk being transcoded into the first target format before the effective filing date of the claimed invention. A useful combination which yields predictable results in found in Holman (page 1 paragraph (0002)) an embodiment of the invention is related to digital video content delivery and display techniques, and particularly to techniques for improving video quality by providing feedback to upstream processes in the video data chain.

Regarding claims 2 and 12 Chen and Holman teach the method and system according to claims 1 and 11. Holman teaches before the obtaining: the first video chunk, the method-further comprises: dividing the video source file into multiple video chunks that include the first video chunk (page 4 paragraph (0040)); and generating a plurality of transcoding tasks according to the multiple video chunks and the multiple target formats (page 4 paragraph (0038)), each of the plurality of transcoding tasks for transcoding one of the multiple video chunks according to attribute parameters that correspond to the one of the multiple video chucks and one of the multiple target formats (page 4 paragraph (0045)). 

Regarding claims 7 and 17 Chen and Holman teach the method and system according to claims 2 and 12. Holman teaches the generating of the plurality of transcoding tasks (page 6 paragraph (0060)) comprises; determining a precoding parameter for each of the multiple video chunks according to an identifier of the respective video chunk (page 8 paragraph (0038)); determining a coding parameter for each of the multiple target formats according to the respective target format (page 4 paragraph (0045)); and generating each of the plurality of transcoding tasks according to the precoding parameter, the coding parameter corresponding to the respective target format, and the respective video chunk (page 4 paragraph (0040) and page 1 paragraph (0007)). 


However, Chen and Holman are silent in teaching determining the preceding parameter comprises: determining position information of the respective video chunk in the video source tile according to the identifier of the respective video chunk. Mallett is teaches on (page 1 paragraph (0013)) determining a change of the position of the video frame on the display. Based on the determined change in position, determining a new multicast stream to subscribe to. Mallett further teaches determining the precoding parameter of the respective video chunk according to the position information (page 18 paragraph (0269)). 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chen‘s and Homan’s references to include the teachings of Mallett for determining the preceding parameter comprises: determining position information of the respective video chunk in the video source tile according to the identifier of the respective video chunk before the effective filing date of the claimed invention. A useful combination which yields predictable results in found in Mallett (page 1 paragraph (0002)) the present invention relates to methods, apparatus and systems for requesting, transmitting and/or receiving video data for a display.

Regarding claims 9 and 19 Chen, Holman and Mallett teach the method and system according to claims 8 and 18. Mallett teaches determining the preceding parameter according to the position information (page 1 paragraph (0013)). Holman teaches obtaining a precoding code rate and a customized parameter for processing the video source file, the customized parameter including at least one of: a video opening-(page 4 paragraphs (0040)-(0045)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 270-3004.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN S ANDRAMUNO/           Examiner, Art Unit 2424                                                                                                                                                                                             /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424